523 S.E.2d 322 (1999)
271 Ga. 629
TAYLOR
v.
The STATE.
No. S99A1642.
Supreme Court of Georgia.
November 1, 1999.
Nicholas E. White, Cochran, for appellant.
Charles H. Weston, District Attorney, Graham A. Thorpe, Howard Z. Simms, Assistant District Attorneys, Thurbert E. Baker, Attorney General, Paula K. Smith, Senior Assistant Attorney General, Angelica M. Woo, Assistant Attorney General, for appellee.
FLETCHER, Presiding Justice.
A jury convicted Thaddeus Demarcos Taylor of felony murder in connection with the shooting death of Larry Tillman.[1] Taylor *323 alleges that the trial court erred in admitting two pre-autopsy photographs. Because the photographs were relevant and not inflammatory, the trial court did not abuse its discretion in admitting them into evidence. Therefore, we affirm.
1. The evidence presented at trial shows Taylor and three friends planned to rob Tillman at his home in Macon. A 16-year-old youth, who was walking through bushes near Tillman's house, testified that he saw Taylor with a gun in his hand and heard one or two shots a few minutes later. Co-defendant Adrian Sands was sitting in bleachers across from Tillman's house when Tillman returned home around 11:00 p.m. Another co-defendant, Damon Knighton, confronted and pulled Tillman to the ground as he stepped out of his car. Knighton stood over the victim with a gun while Taylor searched him. One shot was fired, and the men ran from the scene. Four witnesses testified that the men argued later that night about the shooting and that Knighton said he had shot by mistake when the hammer on his gun slipped. Denying any involvement at trial, Taylor testified that he was sitting on his grandfather's porch when the robbery and shooting occurred. After reviewing the evidence in the light most favorable to the jury's determination of guilt, we conclude that a rational trier of fact could have found Taylor guilty of the crime charged.[2]
2. The admission of photographs into evidence is a matter within the discretion of the trial court.[3] We have approved the admission of pre-autopsy photographs in murder cases when they illustrate relevant facts, such as the nature of the wounds, identity of the victim, and location of the body at the crime scene.[4] In this case, the trial court did not abuse its discretion in admitting the photographs of Tillman's face and body since they were not inflammatory and were relevant to show his identity and the location of his body.
Judgment affirmed.
All the Justices concur.
NOTES
[1]  The shooting occurred on June 20, 1996, and Taylor was indicted on December 2, 1996. A jury found him guilty on October 8, 1997, and the trial court sentenced him to life imprisonment on November 4, 1997. Taylor filed a motion for a new trial on November 6, 1997, which was denied on June 11, 1999. Taylor filed a notice of appeal on July 2, 1999. The case was docketed on August 4, 1999, and submitted for decision without oral arguments on September 27, 1999.
[2]  Jackson v. Virginia, 443 U.S. 307, 99 S. Ct. 2781, 61 L. Ed. 2d 560 (1979).
[3]  Thornton v. Thornton, 232 Ga. 666, 208 S.E.2d 557 (1974).
[4]  See, e.g., Meeker v. State, 249 Ga. 780, 294 S.E.2d 479 (1982).